Opinion issued August 30, 2010
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-00775-CV
____________
 
STEPHEN J. FRIEDMAN, TRUSTEE OF THE STEPHEN J.
FRIEDMAN FAMILY TRUST; SAUL FRIEDMAN, TRUSTEE OF THE SAUL FRIEDMAN FAMILY
TRUST; ELAINE FRIEDMAN; STEPHEN J. FRIEDMAN; STEPHEN J. FRIEDMAN, TRUSTEE OF
THE STEPHEN J. FRIEDMAN FAMILY TRUST DATED MAY 10, 1998; SAUL FRIEDMAN, TRUSTEE
OF THE SAUL FRIEDMAN FAMILY TRUST DATED DECEMBER 29, 1987 F/B/O SUSAN FRIEDMAN
KAPLAN, Appellants
 
V.
 
STEEPLECHASE PARK OWNERS ASSOCIATION, INC., Appellee
 
 
 

On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2007-01989
 
 
 

MEMORANDUM  OPINION




          Appellants
Stephen J. Friedman, Trustee of the Stephen J. Friedman Family Trust; Saul
Friedman, Trustee of the Saul Friedman Family Trust; Elaine Friedman; Stephen
J. Friedman; Stephen J. Friedman, Trustee of the Stephen J. Friedman Family
Trust Dated May 10, 1998; Saul Friedman, Trustee of the Saul Friedman Family
Trust dated December 29, 1987 f/b/o Susan Friedman Kaplan have filed a motion
to dismiss the appeal.  More than 10 days
have elapsed, and no objection has been filed. 
No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(1).
          All other
pending motions in this appeal are overruled as moot.  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER
CURIAM
Panel consists of Justices Keyes, Alcala, and Higley.